Citation Nr: 0937763	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-39 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension (SMP) for a 
surviving spouse based upon the need for the regular aid and 
attendance of another person or by reason of being 
housebound.  

2.  Entitlement to accrued benefits.

3.  Entitlement to a higher rate of death pension.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 
1956.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from June and August 2007 decisions of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the appellant's claims of entitlement to SMP and accrued 
benefits, and granted her claim of entitlement to death 
pension benefits, effective September 1, 2006.  As of October 
1, 2007, however, her death pension benefits were terminated, 
due to excessive income.  She seeks a higher rate of death 
pension benefits.

The issue of entitlement to SMP is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  At the time of the Veteran's death, he had no pending 
claims for entitlement to any VA benefits, and there were no 
unreimbursed medical expenses due him.

2.  The appellant's countable annual income for the period 
from September 1, 2006, to September 30, 2007, warrants 
monthly death pension payments of no more than $273.00.  
There are no unreimbursed final expenses that have not been 
considered in determining the appellant's rate of death 
pension for the period from September 1, 2006, to September 
30, 2007.

3.  The appellant's countable annual income for VA pension 
purposes for the period since October 1, 2007, exceeds the 
established income limit for receipt of payment for 
nonservice-connected death pension benefits.
CONCLUSIONS OF LAW

1.  The requirements for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2009).

2.  The criteria for a higher rate of nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
1503, 1541, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.3(b)(4), 3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based upon existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2009).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b) 
(2009).  However, for claims for death benefits, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for death benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.152(a) (2009).

The record reflects that the Veteran died in August 2006.  A 
review of the claims file demonstrates that there were no 
claims pending at the time of his death, and does not reveal 
that he had any service-connected disorders.

For a surviving spouse to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1300 (Fed. Cir. 1996).  Here, no such claim was pending at 
the time of the Veteran's death.

In September 2006, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child.  As her 
claim for accrued benefits was received less than one month 
after the Veteran's death, her claim was timely.  

The appellant does not seek accrued benefits based upon any 
claims of entitlement to VA benefits that were pending at the 
time of the Veteran's death.  Rather, she asserts that she 
paid the Veteran's unreimbursed medical expenses for the year 
2005 and that VA had not reimbursed her for those expenses 
prior to his death.  A review of the record, however, 
demonstrates that the Veteran was paid for unreimbursed 
medical expenses for the year 2005 on July 6, 2006.  

As the claims file is absent any evidence that the Veteran 
had a claim pending for any VA benefit at the time of his 
death, and there is no evidence demonstrating that the 
Veteran was due unreimbursed medical expenses at the time of 
his death, the appellant is not legally entitled to accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Death Pension

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is 
entitled to such benefits if the veteran served for 90 days 
or more, part of which was during a period of war; or, if the 
veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
claimant meets specific income and net worth requirements.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In 
determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, 
or similar income, which has been waived, shall be included 
except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 
C.F.R. § 3.271(a).  Exclusions from income include the 
expenses of the veteran's last illness and burial and for the 
veteran's just debts, debts not incurred to secure real or 
personal property, if paid by the appellant.  38 C.F.R. 
§ 3.272(h).  Such expenses may be deducted only for the 12-
month annualization period in which they were paid.  38 
C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  
That income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.

The Veteran in this case served on active duty from April 
1954 to April 1956, during the Korean War.  He died in August 
2006.  Thus, the rate of nonservice-connected death pension 
benefits payable to the appellant depend upon her specific 
income and net worth.  38 U.S.C.A. § 1541; 38 C.F.R. § 
3.3(b)(4).

The appellant filed her claim for nonservice-connected death 
pension benefits in September 2006.  At that time, she 
reported that she had not been employed at any time during 
the past 12 months, nor had she received any VA benefits.  
She stated that she had no unmarried dependent children in 
her custody.  She reported Social Security disability income 
in the amount of $575.50 per month, for a yearly total of 
$6,906.00, not accounting for any earned interest, and no 
other income.

The appellant's Social Security disability income was 
verified in June 2007.  The appellant reported receiving 
$575.50 per month in August 2006, and evidence showed that 
she was receiving $1,009.50 per month for the period from 
August 2006 to November 2006, and that since December 2006, 
she had been receiving $1,042.50 per month, for a yearly 
total of $12,378.00.  

The total maximum annual pension rate (MAPR) for a surviving 
spouse with no dependents, effective December 1, 2005, was 
$7,094.00.  Effective December 1, 2006, it was $7,329.00.  
Effective December 1, 2007, it was $7,498.00.   The current 
MAPR for a surviving spouse with no dependents is $7,933.00.  
38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

Expenses of the veteran's last illness and burial, if paid by 
the appellant, may be deducted only for the 12-month 
annualization period in which they were paid.  The record 
reflects that the appellant paid $5,100.00 for the Veteran's 
burial.  In a July 2007 decision, VA authorized $600.00, 
payable to the appellant, for the Veteran's burial.  The 
$600.00 included a basic burial/interment payable for a 
nonservice-connected death, and reimbursement for 
transportation charges payable for a Veteran who died in a VA 
facility or while institutionalized at VA expense without 
regard to place of burial.  The record also reflects that the 
appellant was reimbursed $1,860.00 by Great American Life 
Insurance.  Subtracting $600.00 and $1,860.00 from the 
$5,100.00 the appellant paid for the Veteran's burial 
expenses, leaves $2,640.00 in unreimbursed burial expenses.  
Taking these unreimbursed expenses into account, the 
appellant's countable income for the year 2006 was $9,738.00.

Although the appellant did not report unreimbursed medical 
expenses for herself for the year 2006, the RO considered 
unreimbursed medical expenses in the amount of $1,062.00 for 
her Social Security Premium.  Taking those unreimbursed 
expenses into account, the appellant's countable income for 
the year 2006 was $8,676.00.

The RO determined that the appellant's countable income fell 
under the MAPR for 2006 and awarded her nonservice-connected 
death pension benefits.  The RO terminated those benefits 
effective October 1, 2007, based upon a determination that as 
of that date, her countable income exceeded the MAPR.

Based upon the Board's calculations, the appellant's 
countable income for the year 2006 was $8,676.00.  This 
amount exceeds the 2006 and 2007 MAPR.  Accordingly, the 
Board concludes that for the period prior to October 1, 2007, 
the appellant was not entitled to a higher rate of death 
pension.  Based upon data from the Social Security 
Administration demonstrating that since December 2006, the 
appellant has been receiving $1,042.50 per month, for a 
annual total of $12,510.00,  the Board concludes that the 
termination of her nonservice-connected death pension 
benefits effective October 1, 2007, was proper.  The 
appellant has not reported any unreimbursed medical expenses 
for herself for the year 2007.  Even considering unreimbursed 
medical expenses in the amount of $1,062.00 for her Social 
Security Premium, the appellant's countable income for the 
year 2007 was $11,448.00, far in excess of the MAPR for 2007.  
Based upon an income of $11,448.00, greater benefits are not 
payable.

Additionally, while the appellant has not reported financial 
information for the years 2008 or 2009, because her 2007 
income exceeded the current MAPR of $7,933.00, it follows 
that her Social Security income for 2008 and 2009 similarly 
exceeds the MAPR for those years, particularly where no 
medical expenses have been reported to decrease that income 
amount.  The Board reminds the appellant that the duty to 
assist is not a one-way street.  If an appellant wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The burden is on the appellant to 
demonstrate that her annual income is below the maximum 
allowable rate for receipt of death pension.  As the 
available evidence shows that appellant's annual income 
exceeds the MAPR for the award of nonservice-connected death 
pension benefits for a surviving spouse with no dependents, 
the claim of entitlement to a higher rate of nonservice-
connected death pension benefits must be denied due to 
excessive yearly income.

There is no interpretation of the facts of this case which 
will support a legal basis for a favorable action with regard 
to the appellant's claim.  The Board finds that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
claim of entitlement to a higher rate of nonservice-connected 
death pension benefits must be denied due to the appellant's 
excessive income.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2006; and 
decisions in June and August 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Entitlement to accrued benefits is denied.

A higher rate of death pension is denied.


REMAND

The appellant contends that she is entitled to special 
monthly pension based upon the need for regular aid and 
attendance of another person, or by reason of being 
housebound.  She asserts that as a result of her 
cardiovascular, arthritis, and psychiatric disabilities, she 
is unable to dress, bathe, or toilet without the assistance 
of another person, and while she is able to feed herself 
independently, she is not able to prepare food for herself.  
Additionally, while the appellant is able to leave the house 
at her discretion, she must be accompanied by another person 
at all times.

The record reflects that the appellant has been determined to 
be unemployable by her private physicians.  

On examination for aid and attendance purposes in October 
2006, the appellant's noted disabilities included only major 
depression.  The examining physician determined that her 
major depression did not prohibit her from walking unaided, 
from being able to feed herself, or from caring for the needs 
of nature.  She was not confined to bed and she was able to 
sit up.  However, she was only able to leave the home with 
supervision, and although she did not require nursing home 
care, the physician opined that she needed constant 
supervision and assistance in taking care of her home.

On examination for aid and attendance purposes in October 
2007, the appellant's list of disabling conditions was 
expanded to include several cardiovascular disorders, and 
arthritis, in addition to the aforementioned major depressive 
disorder.  The examining physician then determined that the 
appellant's physical condition was so poor as to require 
nursing home care.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  It is unclear to the Board 
whether the October 2007 notation indicating that the 
appellant requires nursing home care was meant to convey that 
she is currently living in a nursing home, and such is 
unclear to the Board.  The Board finds that a remand for an 
examination and opinion is necessary to determine whether the 
appellant's current condition requires the need for the 
regular aid and attendance of another person.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an aid 
and attendance examination for the 
purpose of ascertaining:

a.  whether the appellant is blind 
or so nearly blind as to have 
corrected visual acuity of 5/200 
or less in both eyes or concentric 
contraction of the visual field to 
five degrees or less; 

b.  whether she is a patient in a 
nursing home because of mental or 
physical incapacity; 

c.  whether any of her conditions 
(including her cardiovascular 
disorders, psychiatric disorder, 
arthritis, or any other currently 
diagnosed disorder) render her 
permanently bedridden or so 
helpless as to be in need of 
regular aid and attendance; or 

d.  whether she is substantially 
confined to her house or its 
immediate premises.   

Any indicated studies must be 
conducted.  In addressing the above 
questions, the examiner should opine as 
to whether there has been any material 
change (either improvement or 
worsening) in the appellant's condition 
since the date of the last examination 
in October 2007.  The claims file 
should be reviewed by the examiner and 
the examination report should indicate 
that review.

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


